EXAS
                    AUSTIS   II.TEXAS
                         June 10, 1963


Mr. Alwin E. Pape               Opinion No. C- 92
County Attorney
Guadalupe County                Re:     Whether certain land in
Seguin, Texas                           Guadalupe County owned by
                                        City of San Antonio, and
                                        certain improvements thereon
                                        and certain personal proper-
                                        ties located thereon are
                                        exempt from ad valorem
Dear Mr. Pape:                          taxes.
        You have asked the opinion of the Attorney General on
the question of whether certain real and personal property in
your county is exempt from ad valorem taxes.
        The real property was purchased in 1942 by the City of
San Antonio as a site for an electric generating plant and is
still held by the City for thlb purpose. It consists of two
tracts aggregating about 50.42 acres and a permanent easement
upon an adjoining strip. The land is leased for grazing and
agricultural purposes for the ,annual consideration of $140.00,
and this lease is subject to cancellation upon 60 days' notice.
A clubhouse, boat docks and some other improvements are on the
land. Also on the land are some articles of personal property
not owned by the City of San Antonio, among which are furniture,
kitchen equipment, supplies, television sets and a radio.

                    1.   The Real Property
          Our opinion is that the real property Is exempt from
ad valorem   taxes.

        Section 2 of Article VIII of our Texas Constitution
states In part that
           11
            . . . the legislature may, by general
           laws, exempt from taxation public pro;
           perty used for public purposes; . . . .
Subdivision 4 of Article 7150, Vernon's Texas Civil Statutes,
has effected this authorization by exempting


                               -458-
                                                            .       ^




Mr. Alwin E. Pape, Page 2 (No. C- 92)


           “4   All property, whether real or per-
                .
           sonal, belonging exclusively to this
           State, or any $olltical subdivision
           thereof, . . . .
        Ownership by the City of San Antonio of the property
makes the property public property. Its acquisition and con-
tinued holding by the City for the purpose of erection thereon
of a municipally-owned electric generating plant Is ownership
and holding by the City for a public purpose even though the
property is leased pending consummation of this purpose. The
temporary lease to private persons has not changed the purpose
for which the City owns and holds It. City of Abilene v. State,
113 S~.Wi2d631 (Tex.Clv.App. 1937, error dlsm.);
of Houston, 140 S.W.2d 27 (Tex.Clv.App. 1940,
of Austin v. Sheppard, 14z Tex. 291, 190 S.W.2d
        The City of SanAntonlo located In Bexar County, Texas,
may own real estate in another county which Is exempt from ad
valorem taxes. City of Ballas v. State, 28 S.W.2d 937 (Tex.
Civ.App. 1930, error ref )' City of Abilene v. State, supra;
A & M Consolidated School &strict v. City of Bryan, 143 Tex.
4tl 184 S W 26 914 (1945)   A    d A tl 1 1108 Vernon's
Tex& Clvii Statutes and'City'z?NAw &a&gels      v: City of San
Antonio, 212 S.W.2d 617 (Tex.Civ.App. lm , error ref. n.r.e. .
        The provisions of Article 7150, Section 4A, Vernon's
Texas Civil Statutes, which require a city or town which acquires
real property outside of Its corporate limits and'outslde the
county in which,lt Is situated which may be used In the genera-
tion, manufacturing, selling or distributing of electricity, to
make payments in lieu of ad valorem taxes has been declared
unconstitutional. Lower Colorado River Authority v. Chemical
Bank & Trust Co., la Tex. 326, 190 S.W.2d 48 (1945).
        If the clubhouse, boat dock and other Improvements on
the land have in law become attached to the land so as to become
a part of the realty, then they also are exempt.

                    2.   The Personal Properties
        Personal properties located on the land and not owned
by the City of San Antonio are taxable against the owners of
the properties (Art. 7145 and 7147, V.C.S., and Art. VIII,
Sec. 1, Tex. Const.) unless specifically exempt (Art. 7150,
subd. 11, V.C.S., and Art. VIII, Sec. 1, Tex. Const.).



                                -459-
Mr. Alwin E. Pape, Page 3 (No. C- 92)


                            SUMMARY
                 Land in Guadalupe County, Texas, pur-
         chased and held by the City of San Antonio,
         Texas, as a site for an electric generating
         plant is exempt from all ad valorem taxes.
                 Permanent improvements on the land
         which In law have become attached to and a
         part of this land are also exempt from all
         ad valorem taxes.
                 Personal properties on the land and
         not owned by the City of San Antonio are
         taxable against the owners of the properties
         unless specially exempt.
                               Very truly yours,
                               WAGGONER CARR
                               Attorney General of Texas


                               By:
                                     wL4~w
                                      . .
                                     Assistant Attorney General

wEA:pw
APPROVED:
OPINION COMMITTEE
ii.V. Geppert, Chairman
John Reeves
Ernest Fortenberry
Samuel Pharr
V. F. Taylor
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -460-